 


109 HR 565 IH: Victim Compensation Fund Extension Act
U.S. House of Representatives
2005-02-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 565 
IN THE HOUSE OF REPRESENTATIVES 
 
February 2, 2005 
Mrs. Maloney (for herself, Mr. Nadler, Mr. Bishop of New York, Mr. Owens, Mrs. McCarthy, and Mr. Serrano) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To extend the time for filing certain claims under the September 11th Victim Compensation Fund of 2001, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Victim Compensation Fund Extension Act. 
2.FindingsCongress finds the following: 
(1)The September 11th Victim Compensation Fund of 2001 was established to provide compensation to individuals (or relatives of deceased individuals) who were physically injured or killed as a result of the terrorist-related aircraft crashes of September 11, 2001. 
(2)The deadline for filing claims for compensation under the Victim Compensation Fund was December 22, 2003.  
(3)Some individuals did not know they were eligible to file claims for compensation or did not know they had suffered physical harm as a result of the terrorist-related aircraft crashes until after the December 22, 2003, deadline. 
3.Deadline extension for certain claims under September 11th Victim Compensation Fund of 2001Section 405(a)(3) of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) is amended to read as follows: 
 
(3)Limitation 
(A)In generalExcept as provided in subparagraph (B), no claim may be filed under paragraph (1) after December 22, 2003. 
(B)ExceptionsA claim may be filed under paragraph (1)— 
(i)during the 3-year period after the date of the enactment of this subparagraph, if the Special Master determines that the claimant— 
(I)did not know that the claimant had suffered physical harm as a result of the terrorist-related aircraft crashes of September 11, 2001, until after December 22, 2003, and before the date of the enactment of this subparagraph; or 
(II)did not for any reason other than as described in subclause (I) know that the claimant was eligible to file a claim under paragraph (1) until after December 22, 2003; and 
(ii)during the 3-year period after the date that the claimant first knew that the claimant had suffered physical harm as a result of the terrorist-related aircraft crashes of September 11, 2001, if the Special Master determines that the claimant did not know that the claimant had suffered physical harm as a result of the crashes until a date that is on or after the date of the enactment of this subparagraph.. 
4.Immediate aftermath definedSection 402 of the Air Transportation Safety and System Stabilization Act (49 U.S.C. 40101 note) is amended by adding at the end the following new paragraph: 
 
(9)Immediate aftermathIn section 405(c)(2)(A)(i), the term immediate aftermath means any period of time after the terrorist-related aircraft crashes of September 11, 2001, as determined by the Special Master, that was sufficiently close in time to the crashes that there was a demonstrable risk to the claimant of physical harm resulting from the crashes.. 
 
